Name: Commission Regulation (EEC) No 1915/88 of 30 June 1988 laying down precautionary measures for milk and milk products
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 1 . 7 . 88No L 168/ 122 COMMISSION REGULATION (EEC) No 1915/88 of 30 June 1988 laying down precautionary measures for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 1 55 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), measures ; whereas, for that purpose, amounts equal to the prices proposed by the Commission to the Council for the 1988/89 milk year should be fixed ; Whereas the co-responsibility levy to be paid by milk producers, introduced by Council Regulation (EEC) No 1079/77 (6), as last amended by Regulation (EEC) No 1894/87 Q, is an essential instrument for regulating the milk market ; whereas the levy should be maintained under the precautionary measures at the level proposed by the Commission to the Council for the 1988/89 milk year ; whereas, to that end and with a view . to determining the amount of the additional levy provided for in Article 5c of Regulation (EEC) No 804/68 , the amount of the target price used as a basis for calculating those two levies should be laid down ; Whereas the various amounts referred to above correspond to those in force in the preceding milk year ; Whereas, as regards inward processing traffic, the reasons justifying the derogation provided for , in the second subparagraph of Article 1 ( 1 ) of Council Regulation (EEC) No 866/84 (8), as last amended by Regulation (EEC) No 886/88 (9), remain valid ; whereas that derogation should accordingly be extended as a precaution until 31 March 1989 ; Whereas Article 68 of the Act of Accession resulted in a different price level in Spain from that of the common prices ; whereas, pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned with the common prices each year at the beginning of the marketing year ; whereas the criteria laid down for that alignment result in the fixing of the Spanish prices set out below, Whereas the- 1987/88 milk year, extended by Council Regulation (EEC) No 1412/88 (3), ends on 30 June 1988 ; whereas the Commission has submitted to the Council suitable proposals for the fixing of the prices and other factors for the 1988/89 milk year ; whereas, despite all the Commission's efforts, the Council has not, to date, adopted the prices for the 1988/89 milk year nor extended the application of the co-responsibility levy although these met with a wide majority within the Council ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must take the precau ­ tionary measures essential to ensure that the common agricultural policy continues to function for milk and milk products ; whereas these measures are taken as a precaution and are without prejudice to any subsequent price decisions adopted by the Council for the 1988/89 milk year ; Whereas these precautionary measures should be aimed at ensuring the continuity of the intervention system provided for by Articles 6, 7 and 8 of Regulation (EEC) No 804/68 ; whereas, to that end, provision should be made for the intervention agencies concerned to buy in butter, skimmed-milk powder, Grana Padano and Parmigiano Reggiano cheese at the prices which the Commission has proposed for the 1988/89 milk year ; HAS ADOPTED THIS REGULATION : Whereas, to ensure that the import arrangements continue, the prices used as a basis for calculating the levies for the pilot products laid down in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (4), as last amended by Regulation (EEC) No 222/88 (*) should be determined under the precautionary Article 1 From 1 July 1988, the amounts applicable as intervention prices shall be as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27. (3) OJ No L 130, 26. 5 . 1988 , p. 1 . (4) OJ No L 329, 24. 12. 1979, p. 1 . 0 OJ No L 28 , 1 . 2. 1988, p. 1 . (6) OJ No L 131 , 26. 5. 1977, p . 6 . f) OJ No L 182, 3 . 7. 1987, p . 32. (8) OJ No L 90, 1 . 4 . 1984, p . 27. 0 OJ No L 88, 1 . 4. 1988, p. 5 . 1 . 7 . 88 Official Journal of the European Communities No L 168/ 123 (ECU per 100 kilograms) I Communityof Ten Spain (a) Butter (b) Skimmed-milk powder (c) Grana Padano cheese :  30 to 60 days old  at least six months old (d) Parmigiano Reggiano cheese :  at least six months old 313,20 174,04 388,93 480,33 529,19 339,13 226,04 Article 3 The co-responsibility levy introduced by Regulation (EEC) No 1079/77 shall continue to be payable from 1 July 1988 by all producers under the conditions laid down in the abovementioned Regulation at a rate of 2 % of the target price for milk applicable during the 1987/88 milk year. Article 4 The amount to be used from 1 July 1988 for the target price for milk to be used to determine :  the co-responsibility levy referred to in Article 3, and  the additional levy provided for in Article 5c of Regulation (EEC) No 804/68 . shall be 27,84 ECU per 100 kilograms. Article 2 From 1 July 1988 , the following amounts shall apply as the threshold prices referred to in Article 4 of Regulation (EEC) No 804/68 in respect of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 : Pilot product of group of products ECU per 100 kilograms 1 2 3 4 5 6 7 8 9 10 11 12 57,08 195,57 277,27 102,27 136,02 351,01 396,13 327,44 608,17 355,41 326,74 94,56 Article 5 The use of inward processing traffic for whey provided for in the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 866/84 shall be maintained until 31 March 1989 . Article 6 This Regualtion shall enter into force on 1 July 1988 . This Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the 1988/89 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President